Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is response to claims filed on 01/22/21 via a preliminary amendment, which is considered by the examiner.
Claims 1, 3-8 & 10-19 are presented for examination.
Claims 1, 3-8 & 10 are amended.
Claims 2 & 9 are canceled.
Claims 11-19 are newly added.


Information Disclosure Statement’s
7.	The information disclosure statement(s) submitted on 01/22/21 have being considered by the examiner and made of record in the application file. 

Priority
8.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawing
9.       The drawings filed on 01/22/21 are accepted by the examiner.

Specification
10.	The abstract of the disclosure is objected to because it contains a legal phraseology “comprising” in line 3. Correction is required.  See MPEP § 608.01(b).  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  
11.	     The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggested to change the title to “METHOD AND SYSTEM FOR PERFORMING BEAM SWEEPING USING MULTIPLE POLARIZATION”
	Appropriate correction is required. See MPEP § 608.01(b).

Claims Objections 
12.	Claims 7-8 & 10 are objected to because of minor informalities:  
13.	Claims 7 & 8: Claims 7-8 are dependent claims and should not depend on a future claim 15.
14.	Claim 10, in part recites, “a communication device comprising…” The examiner suggested to change it to: “a communication device comprising:”
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


16.	Claims 1, 3-6 & 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne et al. (hereinafter referred as Frenne) US Patent Application Publication No. 2016/0337056 A1, in view of Bishwarup et al. (hereinafter referred as Bishwarup) International Publication No. WO 2018/064348 (as disclosed in the IDS) A1.
Regarding claims 1 & 10: Frenne discloses a communication device (See FIG. 19; Wireless device 850)/a method comprising
 an antenna (See FIG. 19; a wireless device includes a receiving/sending port 1908/1909) for receiving radio signals transmitted in a plurality of beams of a beam sweep; and 
a logic (See FIG. 19; a wireless device includes a processing module 1906) coupled to the antenna arrangement and configured to determine access node beams to select during initial access, based on radio signals received from an access node in a plurality of beams of the beam sweep (See FIG. 12, 14 & Para. 0120 & 0126-0135; “a method for the wireless device 850 (corresponding to the claimed "communication device") to feedback a "CSI! report" to the network nodes 811, 830 (corresponding to the claimed access node) based on the N beam specific RSs (BRSs) configured by said network node for said wireless device. The configured BRSs may be polarized BRSs and each TP may transmit polarized BRS, in some or all possible polarization beams. Hence, different measurement antenna ports, e.g., CSI measurement antenna ports, may be assigned to each polarization beam..."). An example of the use of polarized BSRs (i.e. dual polarized beams)”), and to: 
receive a first radio signal (Corresponding to a first reference signal) of a first polarization in a first beam having a first beam direction (See Fig. 14 and Para. 0129; the BSR1 corresponds to a first transmitted/received reference signal, transmitted/received on a first polarization, using a first beam, in the first direction depicted in figure 14), and 
receive a second radio signal (Corresponding to a second reference signal)  of a second polarization, which is different from the first polarization, in a second beam in said first beam direction (See FIG. 14 and Para. 0129, wherein the BSR2 corresponds to a second transmitted/ received reference signal  being different from the BSR1, that is transmitted/received on a second polarization being different from the polarization of the BSR1 (i.e. BSR1 and BSR2 are disclosed in paragraph 129 to be "dual polarized ... where the two BRS in each pair, {n,n+1} for n=1,3,5,7 corresponds to different polarization beams within each TP beam"), using a second beam being the same with the first beam, in the direction depicted in figure 14, said direction being identical with the direction in which the BSR1 is transmitted/received), 
determine that the first radio signal and the second radio signal were transmitted with different polarization but in a common direction based on a TP beam (See Figs 15-16 & Para. 0130-0146; "where the two BRS in each pair, {n,n+1} for n=1,3,5,7 corresponds to different polarization beams within each TP beam which is used by the UE and the TPs of figure 14 for transmitting/receiving the dual polarized BSRs using the same beam and in a common direction. The TP beams are used by the wireless device 850 (i.e. UE) for feeding back CSI reports in the formats disclosed in figures 15 and 16, wherein said reports may also comprises co-phasing angle information between the two BSRs transmitted using different polarization but the same beam/ direction).
Frenne does not explicitly disclose a predetermined rule. 
However, Bishwarup from the same field of endeavor discloses determine that the first radio signal and the second radio signal were transmitted with different polarization but in a common direction based on a predetermined rule (See FIG. 16, Para. 0121 & 0128;  a beam reference signal (BRS) is transmitted by the eNB to enable beam sweeping, wherein the same beam is transmitted by different polarization. For example, one pair of CSIRS contains two ports with different polarization and the same beam weight to utilize for beam selection). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a predetermined rule as taught by Bishwarup in the system of Frenne to mitigate path loss and improve quality communication (See Para. 0003; line 4).
Regarding claims 3 & 11: the combination of Frenne and Bishwarup disclose a communication device/a method.
Furthermore, Frenne discloses a device/a method, wherein a first beam identity allocated to said first beam is included in said first radio signal and a second beam identity allocated to said second beam is included in said second radio signal (See Para. 0122; CSI-RS).
Regarding claims 4 & 12: the combination of Frenne and Bishwarup disclose a communication device/a method.
Furthermore, Bishwarup discloses a device/a method, wherein the first beam and the second beam have a common beam identity, and wherein the first radio signal is allocated a first set of radio resources, and the second radio signal is allocated a second set of radio resources, wherein said predetermined rule links the first set of radio resources to the second set of radio resources (See FIG. 16 & Para. 0128; For example A, wherein a single beam ID is used for the transmission of a pair of CSI-RSs. Each of said CSI-RSs comprising said pair of CSI-RSs corresponds to a set of radio resources, wherein said two sets of radio resources are linked by the predetermined rule indicating that both said set of resources are transmitted using the same beam ID).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the first beam and the second beam have a common beam identity, and wherein the first radio signal is allocated a first set of radio resources, and the second radio signal is allocated a second set of radio resources, wherein said predetermined rule links the first set of radio resources to the second set of radio resources as taught by Bishwarup in the system of Frenne to mitigate path loss and improve quality communication (See Para. 0003; line 4).
Regarding claims 5 & 13: the combination of Frenne and Bishwarup disclose a communication device/a method.
Furthermore, Bishwarup discloses a device/a method, wherein the first radio signal and the second radio signal are transmitted with a common beam identity in successive transmissions in one beam sweep (See Para. 0121;  disclose that different reference signals may be transmitted using the same beam either simultaneously or multiplexed in frequency or time).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the first radio signal and the second radio signal are transmitted with a common beam identity in successive transmissions in one beam sweep as taught by Bishwarup in the system of Frenne to mitigate path loss and improve quality communication (See Para. 0003; line 4).
Regarding claims 6 & 14: the combination of Frenne and Bishwarup disclose a communication device/a method.
Furthermore, Frenne discloses a device/a method, wherein said predetermined rule links said first beam identity to the second beam identity (See FIG. 16 & Para. 0128; For example A, wherein a single beam ID is used for the transmission of a pair of CSI-RSs. Each of said CSI-RSs comprising said pair of CSI-RSs corresponds to a set of radio resources, wherein said two sets of radio resources are linked by the predetermined rule indicating that both said set of resources are transmitted using the same beam ID).
Regarding claim 15: Frenne discloses a method for operating an access node for transmission of radio signals in a plurality of beams of a beam sweep (See FIG. 12, 14 & Para. 0120 & 0126-0135; “a method for the wireless device 850 (corresponding to the claimed "communication device") to feedback a "CSI! report" to the network nodes 811, 830 (corresponding to the claimed access node) based on the N beam specific RSs (BRSs) configured by said network node for said wireless device. The configured BRSs may be polarized BRSs and each TP may transmit polarized BRS, in some or all possible polarization beams. Hence, different measurement antenna ports, e.g., CSI measurement antenna ports, may be assigned to each polarization beam..."). An example of the use of polarized BSRs (i.e. dual polarized beams)”), comprising:
 transmitting a first radio signal using a first polarization in a first beam having a first beam direction (See Fig. 14 and Para. 0129; the BSR1 corresponds to a first transmitted/received reference signal, transmitted/received on a first polarization, using a first beam, in the first direction depicted in figure 14), and 
transmitting a second radio signal using a second polarization, which is different from the first polarization, in a second beam in said first beam direction (See FIG. 14 and Para. 0129, wherein the BSR2 corresponds to a second transmitted/ received reference signal  being different from the BSR1, that is transmitted/received on a second polarization being different from the polarization of the BSR1 (i.e. BSR1 and BSR2 are disclosed in paragraph 129 to be "dual polarized ... where the two BRS in each pair, {n,n+1} for n=1,3,5,7 corresponds to different polarization beams within each TP beam"), using a second beam being the same with the first beam, in the direction depicted in figure 14, said direction being identical with the direction in which the BSR1 is transmitted/received), 
wherein the transmission of the first radio signal is linked to the transmission of the second radio signal in accordance with a  TP beam (See Figs 15-16 & Para. 0130-0146; "where the two BRS in each pair, {n,n+1} for n=1,3,5,7 corresponds to different polarization beams within each TP beam which is used by the UE and the TPs of figure 14 for transmitting/receiving the dual polarized BSRs using the same beam and in a common direction. The TP beams are used by the wireless device 850 (i.e. UE) for feeding back CSI reports in the formats disclosed in figures 15 and 16, wherein said reports may also comprises co-phasing angle information between the two BSRs transmitted using different polarization but the same beam/ direction).
Frenne does not explicitly disclose a predetermined rule. 
However, Bishwarup from the same field of endeavor discloses wherein the transmission of the first radio signal is linked to the transmission of the second radio signal in accordance with a  TP beam (See FIG. 16, Para. 0121 & 0128;  a beam reference signal (BRS) is transmitted by the eNB to enable beam sweeping, wherein the same beam is transmitted by different polarization. For example, one pair of CSIRS contains two ports with different polarization and the same beam weight to utilize for beam selection). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a predetermined rule as taught by Bishwarup in the system of Frenne to mitigate path loss and improve quality communication (See Para. 0003; line 4).
Regarding claim 16: the combination of Frenne and Bishwarup disclose a communication a method.
Furthermore, Frenne discloses a method, wherein a first beam identity allocated to said first beam is included in said first radio signal and a second beam identity allocated to said second beam is included in said second radio signal (See Para. 0122; CSI-RS).
Regarding claim 17: the combination of Frenne and Bishwarup disclose a communication device/a method.
Furthermore, Bishwarup discloses a device/a method, wherein the first beam and the second beam have a common beam identity, and wherein the first radio signal is allocated a first set of radio resources, and the second radio signal is allocated a second set of radio resources, wherein said predetermined rule links the first set of radio resources to the second set of radio resources (See FIG. 16 & Para. 0128; For example A, wherein a single beam ID is used for the transmission of a pair of CSI-RSs. Each of said CSI-RSs comprising said pair of CSI-RSs corresponds to a set of radio resources, wherein said two sets of radio resources are linked by the predetermined rule indicating that both said set of resources are transmitted using the same beam ID).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the first beam and the second beam have a common beam identity, and wherein the first radio signal is allocated a first set of radio resources, and the second radio signal is allocated a second set of radio resources, wherein said predetermined rule links the first set of radio resources to the second set of radio resources as taught by Bishwarup in the system of Frenne to mitigate path loss and improve quality communication (See Para. 0003; line 4).
Regarding claim 18: the combination of Frenne and Bishwarup disclose a communication device/a method.
Furthermore, Bishwarup discloses a device/a method, wherein the first radio signal and the second radio signal are transmitted with a common beam identity in successive transmissions in one beam sweep (See Para. 0121;  disclose that different reference signals may be transmitted using the same beam either simultaneously or multiplexed in frequency or time).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the first radio signal and the second radio signal are transmitted with a common beam identity in successive transmissions in one beam sweep as taught by Bishwarup in the system of Frenne to mitigate path loss and improve quality communication (See Para. 0003; line 4).
Regarding claim 19: the combination of Frenne and Bishwarup disclose a communication device/a method.
Furthermore, Frenne discloses a device/a method, wherein said predetermined rule links said first beam identity to the second beam identity (See FIG. 16 & Para. 0128; For example A, wherein a single beam ID is used for the transmission of a pair of CSI-RSs. Each of said CSI-RSs comprising said pair of CSI-RSs corresponds to a set of radio resources, wherein said two sets of radio resources are linked by the predetermined rule indicating that both said set of resources are transmitted using the same beam ID).


Allowable Subject Matter
17.	Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
18.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.
	A. 	Karabinis et al. 2019/0341993 A1 (Title: System/method for providing increased wireless capacity, vehicular safety, electrical power wirelessly, and device control responsive to geographic position) (See Abstract, Para. 0024, 0027 & 0051-0054).
	B.	Tosato et al. 2020/0322028 A1 (Title: Community efficiency) (See FIG. 3, Para. 0061, 0065 & 0082).
	C.	Hwang et al. 2007/0080868 A1 (Title: Apparatus and method for minimizing inter-signal interference in a wireless communication system) (See FIG. 1, Para. 0056-0057 & claim 9).

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469